 Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 1 of 11 PageID: 5



                                                                                                                                                                        \ of 1




                               ~   •   '"'   •'   -        •:                               "'       •   ,j   •    •       >'        I        ~    "'"   •   .-    -   -.,._,»,           "




  1   J)_V\~"~,tk_,~Mv4-~ . Ckf)~                                                                                                                                                             •·
  ;   ~             ~ L O ' - ~ ,1µ_ ~ / ..                                                                                                                                                        \
                                                      ,,        ,,___   ,   ''   .'   ',,    •   ~       ,,,., -       <   •    ~-       ""   '•              ;-        •   ....,   ..,




(A;~ b,,~ 0-~ :; .k Lt~7, ~ u , ) / ; i ~
                                                                                                                                                                                                   \
                                                                                                                                                                                                   I

    . JvwiQ,aJ, ~tc:-~dial ~ . ~~~~ . - ~
                        Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 2 of 11 PageID: 6




            ...     ,          .   '•




  \s )~ - ~@mi\1 ~-~1t} : f ~ L Q J 1 k                                 ,,no- ~             -
       , ~ ~ q - ' .,yw-- ~ l                                         ~ ( m.rO' ~ ,
            --




 (c)>L:t:thlimw.! - ~ : P ~ ~~ ·
        ! ~ - - - ~ ~ ~~ .lL~~-\ku                                                      -~,1hV]~.
_ .          i    ~ - l u - ~ - ~ d ~ -Gi E-OJ M1AIA4A-~t "-· -
-- _ Jt ~--Jww4. ~ - ~ 4 ktu                                                                      :
 ... ! ~ ~ - W m ~ ~ - ~               ~11'14
__ ,        -4~~-~lk~~-JJ-
            i . , k , µ _ ; t h ~ ~ t ~) . <vvw/                                  ~q_
             '. ~ .::tlv._ ~ • " I ' - ~ ,:i¼,_ ~ - ~ I
                  :-~~w~~~
       --         - ~ :                            -                       I,,
           j   ~            ··~· ~                                                                                   °'f' , ~ ·yypnrp                 \!VlNV?y·
           ~    ~-'~•--~··\~~·-~~·.·· .
_.4-
               ~ - ~-~~-~-rV)nn~-~l- ''-'
                      . :_ . . . . . ~ - - ~ ' . - ~ - - ' 1 6 ~ . ~
                                  l~J-·                                                                                                    ·:   £r-;·r·~J\O:Y
                        '   - - - - . , ....   ,,_   '"'"--' .,,   -   '   ·'-   '       ,   ~·   .. ,   •   <           •       I.                         '   . _, {-- -. . . -
                                                                                                                                      •'                            f
       '          •         ....                                                     '                           .   d ~              ~           ~-r-'Jrl
       -~'cmv~~-·~-rro ~~~\·· .                                                                                              ~                                       I       .
           oV-:-nv4"·~·•,{tVVQ'(~.:.1Y)~··f'W'J ~-n-v~ i.••»'
       '-\h~~~-~--~~-~J · ~ j· .. : ...
               -~-~4/YJ                                                          unr·•                               ~-dt)~~~lU)V-~·(·-·                                                . - ·•··
               \D'WO'   t ~ - ,~-~- (                                                                                  M~ -~ ,. l~                   -~*             i. "           I   '   -   ;,
           bl ~- ( ~-9' ~ -~) ~ ~tto •~i :
              ~ -~-\1)1}' ~ 9ryJt)~ 'O -t--o ~~ ~ l
       . ~·~•~t-{jj~lf)•·~·-v<vy (-~                                                                                                       +··r-in4£·'0/··J •.,...
       ~"~. "':". ~J. : ~ry~·~ ~ · lc<:iJ                                                                                                                                                   '-J
                                                                                                                                                                        ,.
                                                                                                                                                                        I
                L 1·0 £
                                                                                                                                                                                                     _.,...,.
               Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 3 of 11 PageID: 7
Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 4 of 11 PageID: 8
                                                                          '\
                                                                           \


                                              , 4 o·P 7
            Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 5 of 11 PageID: 9
                                                                                                                                                                                                                                                                      \




                         ..
                                         ~ ~ -;[~                                                                                       -~                                   ~/n~~                                                                    ti
     : ~ , t1u- ~ 4 ~ .      .      ,· 1 i"~/4
 ...; . ~ ~ ~-;ttu_ CM:rc,,b-~ -~~
.... J ~ \ k- .      , - .. ~ i;k(V{I i:/-v__ c~
                             . ~ ~ k - ~ · .( ) ' t · ~ h , q ~                                                                                                                                                                                                           •
             . r~-•                                                                                                                                    ...                                                               .
                                                                                                                                                                                                                                                        \__,
'            ...              ,. '           '-AA~                                                ,._,LrV-'-        j --~                    .•t O \>. - ~ - ~ ~ -~t- ~
,       .                  :~-~
                              j



                              .:.    .
                                             •



                                                           •   .
                                                                   ,"   ,.       '       '



                                                                                                       ·.       .
                                                                                                                    J         ,

                                                                                                                              .   , ,         ·.       ~         .   ~C,,w.1.Jl) '~
                                                                                                                                                                     I            . . · --~
                                                                                                                                                                                    ._·_
                                                                                                                                                                                           - -

                                                                                                                                                                                           ,     ·.
                                                                                                                                                                                                                                                             ..




            -. i
                                    '
                                    ~ h .~
                                         . .. . .
                                                                             '                    ..        •                                              .     .       .
                                                                                                                                                               .. ,., ..· ·_.
                                                                                                                                                                              . i
                                                                                                                                                                                                      J
                                                                                                                                                                                                          ~ · ·n
                                                                                                                                                                                                              -
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                  . . .
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                  .
            .. :; oJ
                  </IfflArlA   ,. .4-
                        ~ l> · ~   •                                                                                          .                                              ·, .. .                          \
                                                                                                                                                                                                               .             .




                                                 ··-   -                             .       .


    _             . .t               1
                                         k_cetG~
                                                                                                                                                                                                              '•,
                                                                                                                                                   '

                                                                                             · ·f1'4~M ~- ~,~- .
        ',1                   ;                                                                                                                                                                                                               .   \
            •. , .....,.,...,~i',        ,   '-~                                     .,,_p~--.-    --               ,_   ,:       '     --   ' , •..   -                                                  -   ·~·-               .-~--                 """    •




                 . : !vc ~~~           Ccw.L,id.u, ·"'41 ~ I .                                     I                                    ~.~.

                  • 1 ~ ~~, :mz,~ 3 3 ~ ~~l ,                '-'
            ~ ~ ~"L\O'e unf-v:~ ~=1_:
                      <   ...   '   •   '              •       '   •   •   ••   '   , ••••   +-~       -~   ',   •   .,   ~   ••   _..,_   f   .,,   '   .•   •   <   •   ·-   •
              ; dofJ- "Dif+-o/ ~ M                                                                 V -rr,. ~ mm. "('5
       -~~-ir~· ~~-~'t
        ·n~YW'_p.r>ryr ·'~ ~···· irr;oi~ ~fl. wj                                                                                           Jrv ~'
      ~ YJ:Y>Y ~                                                                    (o\ro;)        ~ r ~""f •
                                            ·-·'··-,       -                                       '                                                                               ,\
I
1 ·               L-to~
I    Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 6 of 11 PageID: 10
I,
Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 7 of 11 PageID: 11




                                                                    7 O·f       7
     ~        I~,               4~ ~-~~}l_
     ~~     /Jn~<UU~       ~tth CJvvtd .Auu1..«L<Ud <V41 (¼Vi1.,_) Gvti<JI_ .
     °'- 13 of Pe _A ~·1:1. E. R~ N~ ' ~ c,(r ~ Lo \A/ ~ er(;. .;-L1L - _
                                                     l




     CJ~i~~~)            ~ - ~ ~ l ~ _-;t~e~xh_Qil-~ .
     -~ ~~¾ -·                   I      . -     ~-   . ~~.V~



      ~)✓-1,~~ ~ ~                                       .   .           . -·       .   ·_




     ~u,~¾~: .
                                 .llldb      e, JJ-.4 .
1

l~ie.~ 1ol~tl1a
1Dc,..te. '3'-'bl\'\ t-\+ec:f
 l

 !                                .M  \.,n C... \) l y __
                                       oJ c.o                    on e.
 !
                                     R~~-- No.~. a\ 9 7 ~ - 050
----·-··----- ·- _____j:_ _______2. . !E/J2                             - -~- - - · · ·-· - -· · ------------,----
                                                                                                        I
·-------- - - - - --····------·-··-······--·-··~-------· --------------····-·--·-----··----------·-!--. ___
                                                                                                         · ------,.-.-...
                                                                                                      .I
      Q    tf t ~/i-0---------------···                                                                .·--
                                                                                                       I            \._,../
                                                                                                        i
                                                                                                        i
                                                                                                        I
                                                                                                        !
           (;
        Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 8 of 11 PageID: 12
                                                  I                                                                                       I ')                                                                       I        I      I                         )
                  · I)             i',                                       ·            1J'                     1< . .                                                                          · . · ..
         1. I.                     1·;.       .    ·..·•·    .-    !·. . - - - - - . - ~ - .•                                                                                                                            --c;,-~-   -~~--r·--'-·
                                                                                                                                                                                                                                     1
    --~.,~~    --- - 1.                       1   ,               ~                        1          ~,                   1          ·
                                                                                                            . ---1~.·+. -·- ------~-~i~)
                                                                                     ~ --~k-.- ·. - . --.-· ·                             \      1\       .            ,
                                                                                                                                                                                        ,. --+----
                                                                                                                                                                                              ·~ .i                           1       r~ , ~
                                                                                                      1




             f ~ [,           ~    I '        ,~.'                It s 1.t, 'E i                                                 f' : ' ~ : ~ i~~                                                   I                ! IJ.           l        ~1
                                                                                            1
    '   ·i      ~ l~, ;       in          ·   l   1-,."                  ·           '·         .·•   '.           \. ~I.~   .r--. ~ ~ 1                                                                                             '.·             ..
    ~_.,_                 -   I~              1
                  ~ 1                             I~                             -1\'                 ,          i'~  .    • 1\'0~"-.. :
                                                                                                                                                                               \ · · :: · :•.·                   ·
                                                                                                                                                                                                                      ·-.-;: :r     ~'        ;s::




                                                                  1
        ~~1            !~ i ~                 f                              :~l~f-                                                   ~   . :~ NIN                                                ~I· l~L:Si ',,·                                         1




            1-~ :~~~~-~- l~/ ~ : 1t                                         !~ ; -~ ~~I l   I.'~
                                                                                           . I ~~ ·tf,!~ ·1t         -                                                                                                                                    i
                                                                                            1
            1                                                     1 •
            .~= t~\j~ :' i . lN"- ~~ ~t'-.J;r 1~r! cJ _ M ~ ; .~~ Ir ~.t !~;
                                                                                                                                                                                                                                     1·~
                                                                                                                                                                               1

·           1               i.~· 1I\_\\                           ·. ' '!~       1
                                                                                 .
                                                                              t i:. ~~                                   l·.··    \   1                                        .· ~                ""        _                        if.-·   ~.
                       -~· !(
            I .c_ x.~~~_;;.       . ~. - ,~~.:.~ i'. S~.". rs'_1\ ~     % '.N~.     t' ' ~~ ·S ~.~;ti i~'~ ·'~~ r-.. ( , l'
                                                                                                                                                                                                                                                              i~
                                                                                                                                                                                                                                                                   Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 9 of 11 PageID: 13




            I                '-~!1.:_i; ,t t ;·~  f
                                                  .. k . t · !···...
                                                              . rrt~-                                 ;······t                                                                 i·.•.·   :.:•...

                  ' t -~
                  ;I~ ~~jc~ ~.'.~
                      -r. :. _-.;~.:    k '.· \ -~,.:· l ~
                                                         l "l l\ \ . ~-.:.rk~ '
                                                                      p ~ - [ .~t~   ~~ I~,\'\',
                                                                                   ! ~ ~ \-                              I(                                   I,                                                              i                      .
                                                                                                                                                                                                                                                     ·1j._    ~
                                                                                                                                      1
                  1   ~- -    :+   1          :   ;               i              :          1         :          .         j              1           \   i        \           ·1·      i\          I.   ,               1    i                 (
                                                                                                                                                                           1
                  i I iI I                    I   l i                            I          l         !          .       I            l   l               l -                           ! I.                                  I
    Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 10 of 11 PageID: 14




        !
_ _ _ _1_ _
                                          --···---------··· -.------

        l - - ----,, , . .--~--"·•--·
        \I



------
                                                    Case 3:88-cr-00066-BRM Document 2 Filed 11/01/20 Page 11 of 11 PageID: 15




-·   __.,.~----   - _-- ..   ------   --


N\°'LcoLMC, Donley
r1-~-o.so - -- ·                                .
~r~L Corre_cfit\]G\,1 J: ng-l-;+u+,orv
BO"A 5000
.1n 'l;:r:L. 6155 ,S                       -~

eJ 5T°"+es

                                                                                                                                .;
                                                                                                                                .f
                                                                                                                                     '
                                                                                                                                         .-
